Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (“Agreement”) is made and entered into by and between
David M. Rausch (“Employee”) and Kewaunee Scientific Corporation (“Company”).

WHEREAS, Employee is currently employed by Company as an at-will employee;

WHEREAS, Employee has decided to resign from employment with Company, and
Company has accepted Employee’s resignation; and

WHEREAS, Employee and Company desire to resolve amicably any and all potential
claims, disputes and other matters between them based upon, arising from or
relating to Employee’s employment relationship with Company and Employee’s
separation from employment.

NOW, THEREFORE, for and in consideration of the mutual promises hereinafter
expressed, it is hereby agreed by and between Employee and Company as follows:

1. Employment. Employee acknowledges and agrees that Employee’s employment
relationship with Company has been permanently and irrevocably severed as of
Friday, March 8, 2019 (the “Separation Date”), and that Company has no
obligation, contractual or otherwise, to hire, rehire or re-employ Employee in
the future. On the next regularly scheduled payday following the Separation
Date, Employee will be paid for any wages owed through that date and any accrued
but unused vacation, less normal and appropriate withholdings. Payment of
benefits, if any, under the employee benefit plans maintained by Company and in
which Employee participates will be made in accordance with applicable plan
terms. Specifically, but without limitation, pursuant to the terms and
conditions governing Employee’s options to acquire Company stock under the
Kewaunee Scientific Corporation 2008 Key Employee Stock Option Plan, Employee
will be able to exercise otherwise exercisable options during the lesser of a
three-year period following the Separation Date or the termination date
specified in the option grant.

2. Consideration. In consideration of Employee signing and returning this
Agreement to Company by Friday, March 29, 2019 and abiding by the obligations
described in paragraphs 6, 7, 8, 9 and 10 of this Agreement, and after
expiration of the seven (7) day revocation period provided for in this
Agreement, Company agrees as follows:

a. Company will pay severance in the amount of Employee’s current base salary
for 14 months, less normal and appropriate withholdings. This severance will be
paid out in equal monthly installments over a period of 35 months, beginning in
April, 2019 and continuing through February, 2022.

b. Employee may continue to participate in Company’s existing medical and dental
plans through February, 2022. Employee’s portion of the medical and dental
insurance premiums will be the same as if he were an active employee and will be
deducted from the severance payments noted above. Company reserves the right to
end the benefit described in the Section 2.b prior to February, 2022, if Company
determines, in its discretion, that it would subject Company to penalties under
applicable laws.



--------------------------------------------------------------------------------

c. Company will transfer Employee’s mobile number to Employee’s authority and
allow him to keep the iPhone currently in his possession if so desired.
Employee’s access to Company’s email system will cease as of last day worked.
Company will allow Employee to keep the Surface Pro tablet currently in his
possession, provided he first returns it to Company for preparation and system
cleaning.

3. Release.

a. Employee, intending to be legally bound, and for and in consideration of the
obligations undertaken pursuant to this Agreement, does for himself, his heirs,
executors, administrators, successors and assigns hereby remise, release and
forever discharge Company, its successors, predecessors, parents, subsidiaries,
affiliates, assigns, directors, officers, agents, attorneys, employees and
former employees, and all persons, corporations or other entities who might be
claimed to be jointly and severally liable with them (collectively, “the
Released Parties”), from any and all actions, claims, demands, suits and
compensation whatsoever, including those based upon, arising from or relating to
his employment relationship with Company or the termination of that
relationship, whether known or unknown or whether asserted or unasserted, from
the beginning of time to the date of execution of this Agreement. This release
includes, but is not limited to, claims under the Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.), the Americans with Disabilities Act of
1990, as amended (42 U.S.C. § 12101 et seq.), Title VII of the Civil Rights Act
of 1964, as amended (42 U.S.C. § 2000e et seq.), the Family and Medical Leave
Act of 1993, as amended (29 U.S.C. § 2601 et seq.), and the Employee Retirement
Income Security Act of 1974, as amended (29 U.S.C. § 1001 et seq.), claims for
breach of contract, wrongful discharge, retaliation, infliction of emotional
distress and any other statutory or common law theories, from the beginning of
time to the date of execution of this Agreement, which Employee or anyone
claiming by, through or under Employee in any way might have or could claim
against any of the Released Parties. In addition, Employee knowingly and
intentionally waives any right to any additional recovery that may be sought on
Employee’s behalf against any of the Released Parties by any other person,
entity, local, state or federal government or agency thereof, including, without
limitation, the state or federal Department of Labor.

b. Nothing in this Agreement is intended to waive claims (i) for unemployment or
workers’ compensation benefits, (ii) for vested rights under ERISA-covered
employee benefit plans as applicable on the date Employee signs this Agreement,
(iii) that may arise after Employee signs this Agreement, or (iv) which cannot
be released by private agreement. In addition, nothing in this Agreement
prevents Employee from filing a charge or complaint with, or from participating
in an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or any other any federal, state or local agency charged with the
enforcement of any laws, although by signing this Agreement Employee is waiving
any and all rights to individual relief based on claims asserted in such a
charge or complaint, or asserted by any third-party on Employee’s behalf, except
where such a waiver of individual relief is prohibited.

 

2



--------------------------------------------------------------------------------

4. Additional Representations. Employee represents and warrants that Employee
was properly paid for all time worked while employed by Company and that
Employee received all benefits to which Employee was entitled. Employee further
acknowledges that Employee knows of no facts and has no reason to believe that
Employee’s rights under the Fair Labor Standards Act have been violated.

5. No Admission of Liability. The payments and other consideration described
herein are not to be construed as an admission of any liability or violation of
any federal, state or local statute or regulation, or of any duty owed by
Company, Company having denied and continuing to deny any and all liability.

6. Return of Company Property. Within three (3) days of Employee’s execution of
this Agreement, Employee shall return to Company all Company property, documents
and information in Employee’s possession, custody or control, including but not
limited to passwords, regardless of the form in which such documents or
information may exist. Employee shall not keep any copies of such documents or
information.

7. Cooperation. Employee agrees to cooperate fully and in good faith with
Company and, if so requested by Company or any of the Released Parties, provide
assistance and/or information related to any business matter, legal dispute,
investigation, proceeding or litigation (threatened or pending) involving
Company or any of the Released Parties.

8. Confidentiality.

a. During Employee’s employment, Employee became acquainted with confidential
and proprietary information of Company. This information includes but is not
limited to financial matters, sales data, customers, strategies and other
similar confidential matters (“Confidential Information”). The use or disclosure
of this Confidential Information would seriously damage the business or
interests of Company and/or the applicable Released Parties. Therefore, Employee
agrees that Employee will not use, disclose or otherwise reveal any Confidential
Information.

b. Employee agrees that Employee will not, at any time or in any manner, either
directly or indirectly, disclose, divulge, communicate or otherwise reveal or
allow to be revealed the terms, substance or content of this Agreement, or the
terms, substance or content of any communications, written or oral, concerning
the negotiation, execution or implementation of this Agreement, to anyone other
than Employee’s attorney, accountant or spouse (who likewise agree to maintain
confidentiality), unless required by subpoena, court order or applicable law.

c. Pursuant to the federal Defend Trade Secrets Act of 2016, 18 USC § 1835(b),
Company will not retaliate or take adverse action against Employee, and
disclosure shall not be a violation of this Agreement, if it is based on
Employee’s disclosure of information that: (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

3



--------------------------------------------------------------------------------

9. Non-disparagement. Employee agrees that Employee will not, directly or
indirectly, either verbally, in writing or otherwise, disparage any of the
Released Parties, including but not limited to making negative statements,
comments or references about any of Company’s services, facilities, operations
or business practices, and Employee will not initiate or participate in any
contact or communications, either verbally, in writing or otherwise, which have
the effect of disrupting the orderly operations of Company or damaging the
reputation of any of the Released Parties, unless required by subpoena, court
order or applicable law.

10. Non-Competition/Non-Solicitation.

a. During the fourteen (14) month period immediately following the Separation
Date, Employee will not engage or invest in, manage, operate, control, or
participate in the management, operation, or control of, any entity whose
products or activities compete with the products or activities of the Business
(as defined below), anywhere within the Territory (as defined below); provided,
however, that nothing set forth in this Section shall prohibit Employee from
owning not in excess of 1% in the aggregate of any class of capital stock of any
corporation if such stock is publicly traded and listed on any national or
regional stock exchange or reported on the NASDAQ Stock Market;

b. During the fourteen (14) month period immediately following the Separation
Date, Employee will not become employed in a capacity similar to Employee’s role
with Company by any person or entity whose products or activities compete with
the products or activities of the Business (as defined below), anywhere within
the Territory (as defined below);

c. During the fourteen (14) month period immediately following the Separation
Date, Employee will not provide independent contractor or consulting services,
which services are similar to the services provide by Employee to Company or
which would involve the use by Employee of Company’s Confidential Information,
to any person or entity whose products or activities compete with the products
or activities of the Business (as defined above), anywhere within the Territory
(as defined below);

d. During the twenty-four (24) month period immediately following the Separation
Date, Employee will not (i) induce or attempt to induce any individual who was
employed by Company at any time during the twelve (12) month period immediately
preceding the Separation Date, to leave Company’s employment, (ii) in any way
interfere with the relationship between Company and any of its employees,
(iii) employ, or otherwise engage as an employee, independent contractor or
otherwise, any individual who was employed by Company at any time during the
twelve (12) month period immediately preceding the Separation Date, or
(iv) induce or attempt to induce any customer, dealer, supplier, licensee or
business relation of Company to cease doing business with Company, or in any way
interfere with the relationship between any customer, dealer, supplier, licensee
or business relation of Company; or

e. During the twenty-four (24) month period immediately following the Separation
Date, Employee will not solicit the business of any individual or entity that is
or has been a customer or dealer of Company during the twelve (12) month period
immediately preceding the Separation Date, if Employee had personal contact with
such customer or dealer, or access to Confidential Information regarding such
customer or dealer, with respect to products or activities which compete with
the products or activities of Company.

 

4



--------------------------------------------------------------------------------

f. As used herein, the term “Business” shall mean the design, manufacture, sale
and installation of laboratory, technical and laminate furniture products. By
way of further clarification concerning the Business, laboratory furniture
products include both steel and wood cabinetry, fume hoods, adaptable modular
systems, moveable workstations, environmentally friendly casework, biological
safety cabinets, and epoxy resin counters, work surfaces, and sinks; technical
furniture products include column systems, slotted-post systems, pedestal
systems and stand-alone benches; and laminate furniture products include
laminate casework, systems and related products for educational, healthcare and
industrial applications.

g. As used herein, the term “Territory” shall mean:

(i) Worldwide;

(ii) North and South America;

(iii) North America;

(iv) the United States of America;

(v) any state in the United States of America in which Employee was responsible
for performing or overseeing the performance of services on behalf of Company
and/or its customers or dealers at any time during the twelve (12) month period
immediately preceding the Separation Date; or

(vi) any state in the United States of America to which Company shipped its
products or in which customers who purchased products from Company were located,
at any time during the twelve (12) month period immediately preceding the
Separation Date.

11. ADEA/OWBPA Waiver Acknowledgement. Employee acknowledges that: (a) Employee
has had at least twenty-one (21) days to consider this Agreement; (b) Employee
has read and understands the terms of this Agreement and its effect;
(c) Employee has been advised and has had the opportunity to consult with an
attorney prior to executing this Agreement; (d) Employee has signed this
Agreement voluntarily and knowingly in exchange for the consideration described
herein, which Employee acknowledges as adequate and more than Employee is
already entitled to receive; (e) this Agreement will become effective seven
(7) days after its signature by Employee (the “Effective Date”) and will not be
enforceable by Company or effective until after that seven (7) day period has
expired; (f) within seven (7) days of signature, Employee may revoke this
Agreement by providing written notice of revocation via hand-delivery or e-mail
to Beth Phillips, Vice President of Human Resources for Kewaunee, 2700 West
Front Street, Statesville, NC 28677, bethphillips@kewaunee.com before midnight
of the seventh day after the execution date of this Agreement; and (g) no
attempted revocation after the expiration of the seven (7) day period shall have
any effect on the terms of this Agreement.

12. Entire Agreement. This Agreement constitutes the entire agreement between
Employee and Company as to Employee’s employment relationship with Company and
the termination of that relationship, and it supersedes and cancels any prior
negotiations and agreements, whether written or not, relating to Employee’s
employment relationship with Company and the termination of that relationship;
provided, however, that Employee shall remain bound by and subject to all
agreements or other obligations of non-disclosure, non-solicitation and/or
non-competition to which Employee was a party or was otherwise bound in
connection with Employee’s employment with Company.

 

5



--------------------------------------------------------------------------------

13. Internal Revenue Code Section 409A. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A of the Code. Notwithstanding any other provision of the
Agreement, payments provided under the Agreement may only be made upon an event
and in a manner that complies with Section 409A of the Code or an applicable
exemption. Any payments under the Agreement that may be excluded from
Section 409A of the Code either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A of the Code to the maximum extent possible. For purposes of
Section 409A of the Code, each installment payment provided under the Agreement,
if any, shall be treated as a separate payment. Any payments to be made under
the Agreement upon a termination of employment shall only be made upon a
“separation from service” under Section 409A of the Code. Notwithstanding the
foregoing, Company makes no representations that the payments and benefits
provided under the Plan comply with Section 409A of the Code and in no event
shall Company be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A of the Code.

14. Severability. Each provision of this Agreement is intended to be severable.
If any term or provision of this Agreement, other than paragraph 3, is held to
be invalid, void or unenforceable by a court of competent jurisdiction for any
reason whatsoever, such ruling shall not affect the remainder of this Agreement.

15. Binding Effect. This Agreement will be binding upon, inure to the benefit of
and be enforceable by any and all successors and assigns of Company and
Employee.

16. Governing Law. This Agreement and any dispute or controversy arising out of
or relating to this Agreement shall, in all respects, be governed by and
construed according to the substantive laws of the State of North Carolina and
without application of its choice of law principles. Any suit or other
proceeding arising out of or relating to this Agreement shall be instituted and
maintained in the state or federal courts of North Carolina, and the parties
hereby waive any objection to such jurisdiction and venue and irrevocably submit
and consent to the personal jurisdiction of such court in any such action or
proceeding.

17. Voluntary Execution. The parties, intending to be legally bound, apply their
signatures voluntarily and with full understanding of the contents of this
Agreement and after having had ample time to review and study this Agreement.

[Signatures follow on separate page]

 

6



--------------------------------------------------------------------------------

Signed and executed this 24th day of March, 2019.

 

WITNESS:

   

 

 

                     

 

/s/ David M. Rausch                                          (SEAL)

   

Employee

   

Kewaunee Scientific Corporation

   

BY: /s/ David S. Rhind                                     (SEAL)

   

TITLE: Chairman of the Board

 

7